DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                     JOHNNY JUNIOR GRAHAM,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-770



                         September 17, 2021

Appeal pursuant to Fla. R. App. 9.141(b)(2) from the Circuit Court
for Sarasota County; Donna M. Padar, Judge.

Johnny Junior Graham, pro se.


PER CURIAM.

     Affirmed.

VILLANTI, BLACK, and STARGEL, JJ., Concur.


Opinion subject to revision prior to official publication.